DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 6/24/22, are acknowledged.
	Claims 2, 6, 9-10, 14, 21, 31-32, 36, 40,  been amended.
	Claim 48 has been added.
	Claims 1-15, 17-25, 27, 29-34, 36, 40, 43-44, and 46-48 are pending.
Claims 22-24, 29-34, 36, 40, 43-44, 46-48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.       	
Claims 1-15, 17-21, 25, and 27 are being acted upon.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-7, 11-12, 15, 17-18, 20, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., 2010, in view of Vella et al., 1998 and 2010/0189728. 
Wu et al. teaches a method of producing a cell population comprising antigen specific T cells comprising isolating PBMC from a subject and culturing said PBMC in a culture medium comprising IL-4 and soluble CD40L to produce a first population of cells (B cells, see page 5, in particular).  Wu teaches culturing said B cells in the presence of peptide antigen to produce antigen loaded B cells (i.e. a  second population of cells, see page 6, in particular).  Wu teaches peptide concentrations of lower 25 ug/ml (see page 3, in particular). Wu teaches culturing said second population of B cells with T cells in a culture medium comprising IL-2 to produce activated T cells specific for said antigen  (i.e. CD3+ cell, and a third population of cells, see page 7, in particular).  Wu teaches harvesting the T cells from the culture for analysis and teaches that said T cells are CD8+ and a CTLs (i.e. CD3+ cells), and that the antigen specific T cells can be identified by binding to HLA/peptide pentamer complexes using FACS (see page 3 and 7, in particular). Wu teaches that the peptide antigens are virus associated antigens (see page 6, in particular). Wu teaches 2  ng/ml IL-4 and 2 ug/ml sCD40L (see page 5, in particular). Wu teaches culturing with IL-4 and CD40L for up to 54 days, which encompasses a culture duration of 1-3 days or 8-16 days (see page 3, in particular).  Wu teaches that the PBMCs are isolated from whole blood and by ficoll density centrifugation (i.e.  buffy coats, see page 5, in particular).  Wu teaches culturing the PBMCs at a density of 8 x 106 cells in a well of a 6 well plate (see page 5).  
The reference differs from the claimed invention in that it does not explicitly teach culturing the second population of cells in IL-4, IL-7, and IL-15, nor the specific concentrations of reagents and the specific cell densities of the instant claims.
Vella et al. teach that IL-2, IL-4, IL-7, and IL-15 are cytokines that can be used to culturing antigen specific T cells, and that they can prevent death of activated T cells in vitro (see page 3810, in particular). Likewise, the ‘728 publication teaches antigen specific T cells can be expanded in cytokines including IL-2, IL-4, IL-7, and IL-15 (see page 4, in particular).  The ‘728 publication also teaches that the T cells can be isolated after activation such as by sorting antigen specific cells that bind to HLA/peptide tetramers by FACs (see pages 7-9, in particular).  The ‘728 publication also teaches T cells can be re-stimulated with cytokines to further expand the T cells (i.e. creating a fourth population, see page 4, in particular). The ‘728 publication teaches expanding T cells to viral antigens, including human papilloma virus (see paragraph 32, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include IL-4, IL-7, and IL-15, as taught by Vella and the ‘728 publication, in the T cell cultures of Wu. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Vella et al. and the ‘728 publication teach that IL-2, IL-4, IL-7, and IL-15 are cytokines that can be used to culture antigen specific T cells for inducing expansion, and that they can also prevent death of activated T cells in vitro.  
Regarding the claims reciting specific concentration of CD40L or cytokines, it is noted that the references teach using concentrations very close to the claimed ranges.  For example, Wu teaches a sCD40L concentration of 2 ug/ml, and cytokines (IL-2) can be used at 2 ng/ml.  Furthermore, Vella teaches effective cytokine concentrations of from 1 to 1000 ng/ml (see Figure 1). Thus, optimizing the concentrations of reagents to within the ranges recited the instant claims, such as using 10 or 50 ng/ml of cytokines and 1 ug/ml of sCD40 would be routine and well within the purview of the ordinary artisan.  Similarly, optimizing the cell density would also be routine and Wu teaches culturing the at a density of 8 x 106 cells in a well of a 6 well plate which, given the size of a 6 well plate, would be close to the recited range of 4-6 x 106/cm2.  Furthermore, even though Wu’s culture time frame encompasses a 3 or 16 day cultures, as set forth above, it would nevertheless also be obvious to optimize the culture timeframe. Short culture times could readily be envisioned based on Wu suggestion of timeframes of “up to” 54 days.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Regarding claim 20, Wu does not teach including the APC medium comprising IL-4 and CD40L in the peptide pulsing step, however, this would be an obvious modification to the method of Wu. For example, the ordinary artisan would be motivated to include the factors to maintain optimal viability and function of the B cells during culture with the peptides.  Alternatively, it would be obvious modification to add the peptides directly to the sCD40L and IL-4 containing B cells cultures as a matter of convenience and to avoid further manipulations of the cells. This would be well within the purview of the ordinary artisan and is an obvious peptide pulsing step known in the art.  See for example, the ‘728 publication which teaches pulsing APCs (dendritic cells) with peptide antigens in the presence of growth and differentiation factors (GM-CSF and iL-4, see page 12, in particular). 
Regarding claim 18, it would be obvious to isolate the T cells of Wu et al. as taught by the ‘728 publication, in order to remove contaminating B cells and provide a more pure population of antigen specific T cells for analysis. 
	Furthermore, the ‘728 publication also teaches a variety of viral antigens which are useful for expanding antigen specific T cells, including HPV, and using HPV antigen in the cultures of Wu to expand HPV specific T cells would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
	Applicant’s arguments filed 6/24/22 have been fully considered, but they are not persuasive.
	Applicant argues that in the claimed method the production of APCs and antigen specific T cells is from starting PBMCS that are combined in one single procedure with a single round of antigen stimulation.  Applicant also argues that in the presently claimed method, the third population of cells is derived from the second population of cells, while the method of Wu involves the use of separate cell populations 
	The present claims recite no limitations regarding a method that is combined in one single procedure or round of antigen stimulation, nor to the claims recite limitations that the third population of cells “is derived from” the second population, as argued by Applicant.  
	Rather, the claims recite culturing PBMC in medium comprising IL-4 and sCD40L medium to produce a first population of cells, culturing said first population of cells in the presence of an antigen to produce a second population of cells, and culturing the second population of cells in a medium containing IL-7, IL-15, and IL-4 to produce a third population of cells, wherein the third population of cells comprises T cells.
These limitations are made obvious by the cited references for the reasons set forth above.  In particular, Wu et al. teaches a method of producing a cell population comprising antigen specific T cells comprising isolating PBMC from a subject and culturing said PBMC in a culture medium comprising IL-4 and soluble CD40L to produce a first population of cells (B cells).  Wu teaches culturing said B cells in the presence of peptide antigen to produce antigen loaded B cells (i.e. producing a second population of cells).  Wu further teaches culturing said second population of B cells with CD3+ T cells in a T culture medium to produce activated T cells specific for said antigen, i.e. producing a third population of cells that comprise CD3+ T cells, as recited in the present claims.  Although Wu does not specifically teach that the T cell medium comprises cytokines IL-7, IL-15, and IL-4, it would be obvious to include the cytokines based on the teachings of Vella and the ‘728 publication for the reasons set forth above.
Applicant further argues that Vella only teach culturing in IL-2, IL-4, IL-7, or IL-15 individually, and do not suggest a T cell expansion medium comprising IL-7, IL-15, and IL-4. Applicant further agues that IL-4 and IL-7 were shown to induce less proliferation as compared to IL-15 and IL-2, and therefore there would be no motivated to select IL-4 and IL-7.  Applicant also argues that the ‘728 publication does not suggest culturing with IL-7, IL-15, and IL-4, and merely teaches that selection of cytokines is dependent on the type of T cell and can include IL-2, IL-4, IL-7, and/or IL-15, among others. Applicant also argues that the ‘728 publication does not provide any working examples. 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In the present case, Vella teaches that IL-2, IL-4, IL-7, and IL-15 are cytokines that can be used to culture antigen specific T cells, and that they can prevent death of activated T cells in vitro. Vella teaches that all of the cytokines improve survival, but that they do so by different mechanisms,  with for example IL-4 inducing survival factor Bcl-2, and IL-15 cause increased proliferation. Additionally, the ‘728 publication teaches antigen specific T cells can be expanded in cytokines including IL-2, IL-4, IL-7, and IL-15 (see page 4, in particular).   
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include IL-2, IL-4, IL-7, and IL-15, as taught by Vella and the ‘728 publication, in the T cell cultures of Wu. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Vella et al. and the ‘728 publication teach that IL-2, IL-4, IL-7, and IL-15 are cytokines that can be used to culture antigen specific T cells for inducing expansion, and that they can also prevent death of activated T cells in vitro.  One could readily envision including all of the cytokines (IL-2, IL-4, IL-7, and IL-15), as specifically suggested by the ‘728 publication.  The ordinary artisan would be motivated to do so to provide for optimal expansion and survival.   It would be recognized that doing so would be advantageous to increase T cell activity by a variety of mechanisms, for example, by increasing proliferation (IL-15), as well as increasing survival or upregulation of Bcl-2 (IL-7 and IL-4), as taught by Vella. 
Applicant further argues that selecting IL-4, IL-7, and IL-15 would require impermissible hindsight reasoning based on Applicant’s disclosure.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim 5 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al., 2010, Vella et al., 1998 and 2010/0189728, as applied to claims 1-4, 6-7, 11-12, 15, 17-18, 20, 25, and 27 above, and further in view of Schluns et al., 2003, and Tan et al., 2002.
The combined teachings of Wu, Vella, and the ‘728 publication are discussed above.  
The references do teach performing further restimulations of the T cells,  but differ from the claimed invention in that they do not explicitly teach further expanding the cells in a medium comprising IL-7 and IL-5, but not IL-4. 
 Schluns teaches that IL-2, IL-4, IL-15 and IL-7 all play a role in the induction phase of T cell proliferation, but that it is IL-15, and IL-7 in particular, that are important in the later phases of T cell differentiation contributing to maintenance of a memory phenotype.  See also Tan, which teaches that homeostatic memory CD8 T cell proliferation requires IL-7 and IL-15, but not IL-4. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Schluns and Tan to the T cell culture method made obvious by Wu, Vella, and the ‘728 publication  One of ordinary skill in the art at the time the invention was made would have been motivated to include IL-7 and IL-15 but not IL-4 in later rounds of T cell cultures since the references teach that IL-2 and IL-4 are more important in induction phase of T cell expansion, but that IL-7 and IL-15, but not IL-4, are necessary in later phases of T cell maintenance and homeostatic memory proliferation.
 	 Applicant’s arguments filed 6/24/22 have been fully considered, but they are not persuasive.
Applicant argues that the other cited references do not remedy the deficiencies of Wu, Vella, and the ‘728 publication for the reasons set forth above.
The claims stand rejected for the same reason set forth above.

Claim 8-10 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al., 2010, Vella et al., 1998 and 2010/0189728, as applied to claims 1-4, 6-7, 11-12, 15, 17-18, 20, 25, and 27 above, and further in view of US 2009/0136531, WO2015/009604.
The combined teachings of Wu, Vella, and the ‘728 publication are discussed above.  
The references differs from the claimed invention in that they do not explicitly teach HPV16/18 E6 and E7 peptide pools. 
 	The ‘531 publication teaches peptides of HPV for stimulating T cells to produce HPV specific T cells that can be used to study HPV specific responses or for immunotherapy. The ‘531 publication teaches CD8 T cells from HPV patients respond to epitopes in HPV16 E6 and E7 (see page 6, in particular). The ‘531 publication also teaches a similar approach can be used for HPV18 (see page 1, in particular).  The ‘531 publication teaches using peptides at concentrations on the order of 10 uM (see page 8, in particular).
Likewise, WO2015/009604 teaches methods of inducing HPV specific T cells, and that useful HPV antigens include HPV16 and HPV18 E6 and E7, and in particular teaches using antigen presenting cells pulsed with HPV16 and HPV18 E6 and E7 peptivator peptide pools (i.e. a pool of peptides covering HPV16 and HPV18 E6 and E7 proteins, see paragraph 89, in particular).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of the ‘531 publication and WO2015/009604, to the T cell culture method made obvious by Wu, Vella, and the ‘728 publication  One of ordinary skill in the art at the time the invention was made would have been motivated to do so to provide a HPV antigen specific T cell population that covers specificity to epitopes of HPV16 and HPV18 for studying HPV specific T cell responses or for performing immunotherapy. Furthermore, selecting from useful viral antigen peptides for inducing T cells would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  Regarding the 14 which recites a peptide concentration of 1 ug/ml, it is noted that the references teach using concentrations very close to the claimed amount.  For example, Wu teaches peptides at less than 25 ug/ml, and   The ‘531 publication teaches using peptides at concentrations on the order of 10 uM. Thus, optimizing the concentrations of reagents to within the ranges recited the instant claims, would be routine and well within the purview of the ordinary artisan.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant’s arguments filed 6/24/22 have been fully considered, but they are not persuasive.
Applicant argues that the other cited references do not remedy the deficiencies of Wu, Vella, and the ‘728 publication for the reasons set forth above.
The claims stand rejected for the same reason set forth above.


Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al., 2010, Vella et al., 1998 and 2010/0189728, as applied to claims 1-4, 6-7, 11-12, 15, 17-18, 20, 25, and 27 above, and further in view of Vera et al., 2010.
The combined teachings of Wu, Vella, and the ‘728 publication are discussed above.  
The references differs from the claimed invention in they do not explicitly teach a gas permeable enclosure. 
 	Vera teaches culturing CD8 T cells in a gas-permeable G-REX® culture device, i.e. a gas permeable enclosure, which allows gas exchange and can decrease complexity of culture while amplifying CD8 T cell expansion and increasing output.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Vera to the T cell culture method made obvious by Wu, Vella, and the ‘728 publication  One of ordinary skill in the art at the time the invention was made would have been motivated to do so since Vera teaches culturing CD8 T cells in a gas-permeable G-REX® culture device, which allows gas exchange and can decrease complexity of culture while amplifying CD8 T cell expansion and increasing output.  
	Applicant’s arguments filed 6/24/22 have been fully considered, but they are not persuasive.
Applicant argues that the other cited references do not remedy the deficiencies of Wu, Vella, and the ‘728 publication for the reasons set forth above.
The claims stand rejected for the same reason set forth above.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al., 2010, Vella et al., 1998 and 2010/0189728, as applied to claims 1-4, 6-7, 11-12, 15, 17-18, 20, 25, and 27 above, and further in view of Pattacini et al., 2014.
The combined teachings of Wu, Vella, and the ‘728 publication are discussed above.  
The references differs from the claimed invention in that they do not explicitly teach performing ICCS.
 	Pattacini et al. teach that intracellular cytokine staining (ICCS) is a cutting edge immune monitoring technique to evaluate cytokines expressed by T cells for detecting immune responses vital to clearance of viral infections.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Pattacini to the T cell culture method made obvious by Wu, Vella, and the ‘728 publication  One of ordinary skill in the art at the time the invention was made would have been motivated to do so since Pattacini et al. teach that intracellular cytokine staining is a cutting edge immune monitoring techniques to evaluate cytokines expressed by T cells for detecting immune responses vital to clearance of viral infections.
	Applicant’s arguments filed 6/24/22 have been fully considered, but they are not persuasive.
Applicant argues that the other cited references do not remedy the deficiencies of Wu, Vella, and the ‘728 publication for the reasons set forth above.
The claims stand rejected for the same reason set forth above.

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644